Citation Nr: 0500102	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-05 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right knee disability 
claimed as secondary to the service connected left knee 
disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to September 1979.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision by the Winston-Salem Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In November 
2004, the veteran testified at a Travel Board Hearing before 
the undersigned; a transcript of that hearing is of record.  
Additional evidence was submitted directly to the Board in 
November 2004 with a waiver of RO review.  Inasmuch as the 
case is being remanded anyway, the RO will have the 
opportunity to initially review the additional evidence 
despite the waiver.  

A November 2002 rating decision (with notice to the veteran 
the following month) denied service connection for a low back 
disability claimed as secondary to a service connected left 
knee disability.  The veteran did not timely file a notice of 
disagreement with that determination, and it became final.  
At the November 2004 hearing before the undersigned, his 
representative raised the matter again.  The matter is 
referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
The record reflects that the veteran sought periodic 
treatment for his knee(s); however, there are no private 
medical records in the claims file from September 2000 to 
March 2003 (a period well in excess of two years).  The 
record shows that the veteran received treatment from Raleigh 
Orthopedic Clinic and from Orthopaedic and Sports Medicine 
Associates, including from Dr. R.J..  

Whether or not the veteran's right knee disability is 
secondary to (caused or aggravated by) his service connected 
left knee disability is a medical question.   There are 
conflicting medical opinions in the record regarding this 
matter.  In correspondence dated in November 1996, Dr. 
O.P.M., a private physician, indicated that "his right knee 
is primarily attributed both to his meniscal injury and 
subsequent meniscectomy performed in 1972, and is in no doubt 
aggravated by the additional stress of altered weight bearing 
on his arthritic left knee."  On March 2001 VA examination, 
the examiner indicated that the etiology of the veteran's 
right knee stems from the injury to the cartilage with 
resulting chondromalacia and degeneration over period of 
years leading to the current extent of degenerative disease 
in the right knee.  The VA examiner opined that there is "no 
indication ... that the left knee disability has any cause and 
affect relationship with the right knee.  In March 2003, Dr. 
R.J., a private physician opined that there is a possibility 
that altered gait and protected weight bearing on the left 
knee could impact underlying pathology existing in the right 
knee."  In correspondence dated in October 2004, Dr. R.J. 
further indicated that the veteran's degenerative disease 
has, at a minimum, aggravated the right knee condition.  None 
of the opining physicians has provided a detailed explanation 
of the rationale for the opinion given, or reconciled the 
opinion given with those to the contrary.  Hence, 
clarification of the medical evidence is necessary.

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case.  While the veteran was provided some notice of 
the VCAA in correspondence dated in December 2000 and in a 
January 2003 statement of the case (SOC), he has not been 
advised (with sufficient specificity) of what is needed to 
establish secondary service connection and to submit 
everything he has pertinent to his claims.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
there is full compliance with all notice requirements of the 
VCAA without causing additional significant delay in the 
processing of the appeal.


Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised of what is needed to establish 
secondary service connection, and to 
submit everything in his possession 
pertinent to his claims.  He and his 
representative should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all medical treatment 
providers who have treated him for a 
right knee disorder since he was 
discharged from service.  The RO should 
obtain complete records (those not 
already of record) of such treatment 
from the sources identified, 
specifically including treatment 
records from Raleigh Orthopaedic Clinic 
and those from Orthopaedic and Sports 
Medicine Associates.  

3.  The RO should then arrange for the 
veteran to be afforded an examination 
by an orthopedic specialist to 
ascertain the likely etiology of his 
right knee disability.  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
The examiner should note opinions 
already of record, and should opine 
whether at least as likely as not  the 
veteran's right knee disability was 
caused or aggravated by his service-
connected left knee disability.  The 
examiner should comment on the opinions 
already of record, and must explain the 
rationale for any opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


